FILED
                            NOT FOR PUBLICATION                              JUN 22 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MICHAEL HENRI GLASGOW,                           No. 13-35977

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00081-SLG

 v.
                                                 MEMORANDUM*
STEPHEN E. SMITH,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Alaska
                    Sharon L. Gleason, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Michael Henri Glasgow appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging claims related to his arrest and

criminal conviction. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. Whitaker v. Garcetti, 486 F.3d 572, 579 (9th Cir. 2007). We may affirm on

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
any basis supported by the record, Gordon v. Virtumundo, Inc., 575 F.3d 1040,

1047 (9th Cir. 2009), and we affirm.

      Summary judgment on Glasgow’s action as barred by Heck v. Humphrey,

512 U.S. 477 (1994) was proper because success on Glasgow’s claims would

necessarily imply the invalidity of Glasgow’s conviction or sentence, and Glasgow

failed to show that either has been invalidated. See id. at 486-87 (holding that, “in

order to recover damages for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would

render a conviction or sentence invalid,” a plaintiff must prove that the conviction

or sentence has been invalidated). We construe the district court’s summary

judgment as dismissing the action without prejudice. See Belanus v. Clark, 796
F.3d 1021, 1025 (9th Cir. 2015) (dismissals under Heck are without prejudice).

      We reject Glasgow’s contentions that Heck should not apply because his

counsel was ineffective.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests are denied.

      AFFIRMED.




                                          2                                    13-35977